DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
1.	Applicant’s election with traverse of invention I including claims 1-13 and 19-20 in the reply filed on 04/19/2022 for examination is acknowledged. The traversal is on the ground(s) that “This restriction is improper because the requirements for unity of invention is fulfilled for claims 1-20, and, Examiner has failed to establish that a search of the complete application would be an undue burden as required by MPEP 803”.  This is not found persuasive because the independent claims if different are cited in the initiation of restriction, and examiner has clearly cited the differences between independent claims of invention I and invention II on page 2 of the action mailed on 03/22/2022. Invention I clearly requires the steps that are not required in the invention II, and clearly the prior art applicable to one invention would not likely be applicable to another invention. The requirement is still deemed proper and is therefore made FINAL. Further adding, in this action claim 20 has been objected as none of the prior arts teach the subject matter as recited in claim 20 in combination with the limitations as recited in claim 19, and independent claim 14 recite the same limitations as claim 20, but claim 14 cannot be cited as “allowed” here as it has to be independently reviewed as it does not need any combination with limitations as recited in claim 19.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/12/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al., 2018, “Frustum PointNets for 3D Object detection from RGB-D Data” (pp. 918-927).
	Regarding claim 1, Qi discloses an image processing method comprising: acquiring a target image comprising a depth image of a scene (page 918, right column - figure 1 – RGB-D is the target image comprising a depth image of a scene; figure 2); 
determining three-dimensional (3D) point cloud data corresponding to the depth image, based on the depth image (page 918, right column - figure 1 – Each 2D region is then extruded to a 3D viewing frustum in which we get a point cloud from depth data); and 
extracting an object included in the scene to acquire an object extraction result based on the 3D point cloud data (page 921, left column – Topic – 3D instance Segmentation PointNet – the network takes a point cloud in frustum and predicts a probability score for each point that indicates how likely the point belongs to the object of interest. Note that each frustum contains exactly one object of interest……Therefore, our segmentation Pointnet is learning the occlusion and clutter patterns as well as recognizing the geometry for the object of a certain category…….After 3D instance segmentation, points that are classified as the object of interest are extracted).

Regarding claim 11, Qi discloses “The image processing method of claim 1, further comprising: determining a 3D detection result of an object included in the target image, based on the object extraction result”( page 921, left column – Topic – 3D instance Segmentation PointNet – the network takes a point cloud in frustum and predicts a probability score for each point that indicates how likely the point belongs to the object of interest. Note that each frustum contains exactly one object of interest……Therefore, our segmentation Pointnet is learning the occlusion and clutter patterns as well as recognizing the geometry for the object of a certain category…After 3D instance segmentation, points that are classified as the object of interest are extracted),
wherein the 3D detection result comprises at least one of a 3D pose result and a 3D segmentation result (as per claim requirement only one is needed of 3D pose and 3D segmentation and as cited above the 3D detection result comprises at least a 3D segmentation result; however further see page 925, right column – Topic 5.3 – Qualitative Results and Discussion – “In Fig. 6 we visualize representative outputs of our frustum PointNet model. We see that for simple cases of nonoccluded objects in reasonable distance (so we get enough number of points), our model outputs remarkably accurate 3D instance segmentation mask and 3D bounding boxes. Second, we are surprised to find that our model can even predict correctly posed amodal 3D box from partial data (e.g. parallel parked cars) with few points”).

Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 1.

6.	Claim(s) 1, 11 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Medioni et al., U.S. Patent No. 9,235,928 B2.
	Regarding claim 1, Medioni discloses an image processing method comprising: acquiring a target image comprising a depth image of a scene (col. 4, lines 12-13 – depth image frames); 
determining three-dimensional (3D) point cloud data corresponding to the depth image, based on the depth image (col. 4, lines 12-17 – 3D point cloud); and 
extracting an object included in the scene to acquire an object extraction result based on the 3D point cloud data (col. 5, lines 35-62 – segmentation of body parts).

Regarding claim 11, Medioni discloses “The image processing method of claim 1, further comprising: determining a 3D detection result of an object included in the target image, based on the object extraction result”(col. 5, lines 35-62 – segmentation of body parts),
wherein the 3D detection result comprises at least one of a 3D pose result and a 3D segmentation result (as per claim requirement only one is needed of 3D pose and 3D segmentation and as cited above the 3D detection result comprises at least a 3D segmentation result; however further see col. 4, lines 21-22”).

Regarding claim 19, claim 19 has been similarly analyzed and rejected as per claim 1.

7. 	Claims 2-10, 12-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 29, 2022